NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 16a0468n.06

                                         No. 15-2291

                                                                                   FILED
                         UNITED STATES COURT OF APPEALS                       Aug 12, 2016
                              FOR THE SIXTH CIRCUIT                       DEBORAH S. HUNT, Clerk

ASF3, INC., dba Easy Shop Party Store,                 )
                                                       )
       Plaintiff-Appellant,                            )
                                                       )
v.                                                     )      ON APPEAL FROM THE
                                                       )      UNITED STATES DISTRICT
UNITED STATES OF AMERICA,                              )      COURT FOR THE EASTERN
                                                       )      DISTRICT OF MICHIGAN
       Defendant-Appellee.                             )
                                                       )
                                                       )
                                                       )


BEFORE:       SILER, BATCHELDER, and GIBBONS, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Plaintiff-appellant ASF3, Inc., d/b/a Easy

Shop Party Store (Easy Shop), appeals from the district court’s grant of summary judgment to

the government regarding the decision of the United States Department of Agriculture, Food and

Nutrition Service (FNS) to permanently disqualify Easy Shop from participation in the federal

food stamp program. The FNS determined that Abdullah Farah, the owner and sole shareholder

of Easy Shop, provided false information on his application for Easy Shop to participate in the

Supplemental Nutrition Assistance Program (SNAP). Specifically, the FNS found that Farah

failed to disclose, in response to specific questions on the SNAP application that sought such

information, that his mother, Nadira Kharoubeh, who had previously been permanently

disqualified from participation in the program for trafficking in food stamps, was financially

and/or operationally involved in Easy Shop.
No. 15-2291, ASF3, Inc. v. United States


        After carefully reviewing the record, the applicable law, and the parties’ briefs, we find

that the district court’s opinion correctly sets out the facts and the governing law. Because this

court’s issuance of a full opinion would serve no jurisprudential purpose and would be

duplicative, we affirm on the basis of the district court’s well-reasoned opinion of September 29,

2015.




                                               -2-